Exhibit 10.2

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

Acquisition Framework Agreement

by and among

Beijing Gamease Age Digital Technology Co., Ltd.

CHANGYOU.COM WEBGAMES (HK) LIMITED

Johnny, Cao Kai

Kent, Yang Zhiyi

Justin, Long Chunyan

Ben, Meng Shuqi

BURGEON MAX LIMITED

CADGWITH INVESTMENTS LIMITED

DOUBLE MERITS HOLDINGS LIMITED

EURO LOGISTICS LIMITED

7ROAD.COM LIMITED

Shenzhen 7Road Network Technology Co., Ltd

and

Shenzhen 7Road Technology Co., Ltd.

Relating to the equity interests in

7ROAD.COM LIMITED and Shenzhen 7Road Technology Co., Ltd.

Dated as of May 1, 2013



--------------------------------------------------------------------------------

Contents

 

I.

   DEFINITIONS AND INTERPRETATIONS      4   

1.1

   DEFINITIONS      4   

1.2

   INTERPRETATIONS      7   

II.

   ACQUISITION OF THE TARGET SHARES      7   

2.1

   ACQUISITION APPROACH      7   

2.2

   THE ACQUISITION CONSIDERATION      8   

2.3

   PAYMENT OF THE ACQUISITION CONSIDERATION      8   

2.4

   FIRST PAYMENT, CLOSING AND LAST PAYMENT      10   

2.5

   SEPARATE EQUITY/SHARE TRANSFER AGREEMENT      12   

2.6

   EFFECTS ON PRIOR AGREEMENTS      12   

III.

   TAX, COSTS AND EXPENSES      13   

IV.

   CONDITIONS PRECEDENT      13   

4.1

   CONDITIONS PRECEDENT FOR THE PURCHASERS TO AGREE ON THE CLOSING      13   

4.2

   CONDITIONS PRECEDENT FOR THE SELLERS TO AGREE ON THE CLOSING      17   

V.

   REPRESENTATIONS AND WARRANTIES OF THE SELLERS      17   

5.1

   QUALIFICATIONS, POWERS AND RIGHTS      17   

5.2

   AUTHORIZATION, VALIDITY OF THIS AGREEMENT      18   

5.3

   BUSINESS AND OPERATION OF THE 7ROAD GROUP      19   

5.4

   COMPLIANCE      19   

5.5

   ASSETS OF THE 7ROAD GROUP      20   

5.6

   INFORMATION DISCLOSURE      21   

5.7

   FINANCIAL MATERIALS      21   

5.8

   LABOR AND MANAGERS      21   

5.9

   EQUITY INCENTIVE PLAN FOR EMPLOYEES      22   

5.10

   TAX      22   

5.11

   LITIGATION      22   

5.12

   CONSENTS      22   

5.13

   RELATED PARTY TRANSACTIONS      23   

5.14

   NO OTHER AGREEMENTS      23   

VI.

   REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS      23   

6.1

   QUALIFICATIONS      23   

6.2

   AUTHORIZATION, VALIDITY OF THIS AGREEMENT      23   

6.3

   APPROVAL BY COMPETENT AUTHORIZATION ORGANS      24   

6.4

   NO VIOLATIONS OF LAWS AND NO DEFAULTS      24   

6.5

   OTHER WARRANTIES      24   

VII.

   COVENANTS OF THE SELLERS      24   

7.1

   PRE-CLOSING COVENANTS      24   

7.2

   POST-CLOSING OBLIGATIONS      26   

VIII.

   COVENANTS OF THE PURCHASERS      27   

8.1

   PRE-CLOSING COVENANTS      27   

IX.

   DEFAULT AND INDEMNIFICATIONS      27   

X.

   TERMINATION      29   

10.1

   TERMINATION DUE TO DEFAULTS      29   

10.2

   TERMINATION DUE TO MATERIAL ADVERSE CHANGES AND NON-COMPLETION OF CONDITIONS
     29   

10.3

   EFFECT OF TERMINATION      29   

 

i



--------------------------------------------------------------------------------

XI.

   APPLICABLE LAW AND RESOLUTION OF DISPUTES      30   

11.1

   APPLICABLE LAW      30   

11.2

   CONSULTATION      30   

11.3

   ARBITRATION      30   

XII.

   MISCELLANEOUS      30   

12.1

   REVISION AND AMENDMENT      30   

12.2

   NOTICE      31   

12.3

   CONFIDENTIALITY      33   

12.4

   EFFECTIVENESS      34   

12.5

   COUNTERPARTS      34   

12.6

   SEVERABILITY      34   

12.7

   NON-WAIVING OF RIGHTS      34   

12.8

   ASSIGNMENT      34   

 

EXHIBIT I: DOMESTIC SEPARATE AGREEMENT EXHIBIT II: OVERSEAS SEPARATE AGREEMENT
EXHIBIT III: LIST OF MATTERS REQUIRED TO BE ACCEPTED AFTER EXAMINATION EXHIBIT
IV: NAME LIST OF KEY EMPLOYEES EXHIBIT V: LIST OF EMPLOYEES IN-SERVICE ON
JANUARY 1, 2013

 

ii



--------------------------------------------------------------------------------

Acquisition Framework Agreement

This Acquisition Framework Agreement (“Agreement”) is entered into in Shenzhen
City, the People’s Republic of China on May 1, 2013 by and among:

 

(1) BURGEON MAX LIMITED (“BVI-I”), a limited liability company duly incorporated
and validly existing under the laws of the British Virgin Islands, with its
registered address at P.O. Box 957, Offshore Incorporations Centre, Road Town,
Tortola, British Virgin Islands;

 

(2) CADGWITH INVESTMENTS LIMITED (“BVI-II”), a limited liability company duly
incorporated and validly existing under the laws of the British Virgin Islands,
with its registered address at P.O. Box 957, Offshore Incorporations Centre,
Road Town, Tortola, British Virgin Islands;

 

(3) DOUBLE MERITS HOLDINGS LIMITED (“BVI-III”), a limited liability company duly
incorporated and validly existing under the laws of the British Virgin Islands,
with its registered address at P.O. Box 957, Offshore Incorporations Centre,
Road Town, Tortola, British Virgin Islands;

 

(4) EURO LOGISTICS LIMITED (“BVI-IV”), a limited liability company duly
incorporated and validly existing under the laws of the British Virgin Islands,
with its registered address at P.O. Box 957, Offshore Incorporations Centre,
Road Town, Tortola, British Virgin Island (together with BVI-I, BVI-II and
BVI-III, the “Existing Shareholders of the Cayman Company”);

 

(5) Johnny, Cao Kai (曹凯), the sole shareholder of BVI-I, a Chinese citizen(ID
card number: * ), with his address at *;

 

(6) Kent, Yang Zhiyi (杨志毅), the sole shareholder of BVI-II, a Chinese citizen
(ID card number: * ), with his address at *;

 

(7) Justin, Long Chunyan (龙春燕), the sole shareholder of BVI-III, a Chinese
citizen (ID card number: *), with his address at *;

 

(8) Ben, Meng Shuqi (孟书奇), the sole shareholder of BVI-IV, a Chinese citizen (ID
card number: * ), with his address at * (Johnny, Cao Kai, Kent,

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.

 

1



--------------------------------------------------------------------------------

Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi shall hereinafter be
collectively referred to as “Existing Shareholders of the VIE Company”; the
Existing Shareholders of the VIE Company and the Existing Shareholders of the
Cayman Company shall hereinafter be collectively referred to as the “Sellers”);

 

(9) Beijing Gamease Age Digital Technology Co., Ltd., a limited liability
company duly incorporated and validly existing under the laws of the People’s
Republic of China, with its registered address at 2F, East Wing, Jingyan Hotel,
No.29 Shi Jing Shan Road, Shi Jing Shan District, Beijing (“ Gamease Age”);

 

(10) Changyou.com Webgames (HK) Limited, a limited liability company duly
incorporated and validly existing under the laws of Hong Kong, with its
registered address at 304 Dominion Centre, 43 Queen’s Road East, Hong Kong
(“Gamease Hong Kong”, and together with Gamease Age, the “Purchasers”);

 

(11) 7Road.com Limited, a limited liability company duly incorporated and
validly existing under the laws of Cayman, with its registered address at Scotia
Centre, 4th Floor, P.O. Box 2804, George Town, Grand Cayman KY1-1112, Cayman
Islands (the “Cayman Company”);

 

(12) Shenzhen 7Road Network Technology Co., Ltd, a limited liability company
duly incorporated and validly existing under the laws of the People’s Republic
of China (the “WFOE”), with its registered address at 7F, Main Building,
Matsunichi Peak Tower, No. 9996, Shennan Road, Nan Shan District, Shenzhen City;
and

 

(13) Shenzhen 7Road Technology Co., Ltd, a limited liability company duly
incorporated and validly existing under the laws of the People’s Republic of
China (the “VIE Company”), with its registered address at 8-9F, Main Building,
Matsunichi Peak Tower, No. 9996, Shennan Road, Nan Shan District, Shenzhen City.

The foregoing are referred to as Parties collectively or a Party individually.

 

2



--------------------------------------------------------------------------------

WHEREAS:

(1) Certain Parties hereto and Liqing Zeng, Yuan Wang, Tao Liu, Jie Zhang,
Suzhou Green Pine Growth Partnership, Shenzhen Capital Group Co., Ltd entered
into the Share Transfer Framework Agreement relating to the transfer of 68.258%
equity interests in each of Shenzhen 7Road Technology Co., Ltd and its overseas
Affiliate (“Share Transfer Framework Agreement”) on April 22, 2011, regarding
the acquisition of 68.258% equity interests in the VIE Company by Gamease Age,
the implement of the overseas reorganization plan of 7Road Group (defined as
below) and the acquisition of 68.258% equity interests in the Cayman Company by
Gamease Hong Kong (the “Domestic and Overseas Share Transfer and
Reorganization”).

(2) The Domestic and Overseas Share Transfer and Reorganization has been
completed before the date hereof. As of its establishment, the Cayman Company
had issued 100,000 ordinary shares in total, which were, upon the completion of
the overseas share transfer, held by the Existing Shareholders of the Cayman
Company and Gamease Hong Kong respectively in accordance with the respective
shareholding ratio of the Existing Shareholders of the VIE Company and Gamease
Age in the VIE Company. Thereafter, Johnny, Cao Kai transferred 5,100 shares
(5.1% of then all issued shares of the Cayman Company) through BVI-I back to the
Cayman Company free of charge to be used for offering options and/or incentive
shares under the employee share incentive plan of 7Road Group. After a share
split, all the issued shares of the Cayman Company were changed to 100,000,000
ordinary shares and reclassified into 2 classes: (i) 94,900,000 Class B Ordinary
Shares, held by the Existing Shareholders of the Cayman Company and Gamease Hong
Kong respectively; and (ii) the 5.1% previously issued shares transferred by
Johnny, Cao Kai to the Cayman Company free of charge were changed to 5,100,000
Class A Ordinary Shares after the shares split, which were reserved by the
Cayman Company and of which restricted share units (“RSUs”) settleable upon
vesting by the issuance of an aggregate of 2,546,250 shares have been granted to
certain employees under the 2012 Share Incentive Plan of the Cayman Company. As
of the date hereof, the shareholding structure of the Cayman Company is as
follows:

 

Name

   Amount of shares
(Class B  Ordinary Shares)      Shareholding  

Gamease Hong Kong

     68,258,000         71.926 % 

BVI-I

     20,490,000         21.591 % 

BVI-II

     2,090,000         2.202 % 

BVI-III

     2,090,000         2.202 % 

BVI-IV

     1,972,000         2.078 % 

Total

     94,900,000         100.00 % 

 

3



--------------------------------------------------------------------------------

(3) As of the date hereof, the shareholding structure of the VIE Company is as
follows:

 

Name

   Amount of capital
contribution
( RMB )      Shareholding  

Gamease Age

     6,825,800         68.258 % 

Johnny, Cao Kai

     2,559,000         25.59 % 

Kent, Yang Zhiyi

     209,000         2.09 % 

Justin, Long Chunyan

     209,000         2.09 % 

Ben, Meng Shuqi

     197,200         1.972 % 

Total

     10,000,000         100.00 % 

The VIE Company, its shareholders and the WFOE have entered into a series of VIE
Agreements (defined below), and the shares held by each shareholder of the VIE
Company have been pledged to the WFOE based on the VIE Agreements.

(4) The Sellers intend to transfer all of their equity interests in the VIE
Company and the Cayman Company (collectively referred to as the “Target Shares”)
to the Purchasers in accordance with the terms and conditions hereof and to
cease holding equity interests in 7Road Group entirely; the Purchasers agree to
purchase the Target Shares.

To achieve the transaction goal in the foregoing and upon the consultation on
the basis of equality, the Parties agree:

 

I. Definitions and Interpretations

 

1.1 Definitions

In addition to the capitalized terms defined in the foregoing, unless otherwise
provided in this Agreement, the following terms shall have the respective
meanings set forth below:

 

“Encumbrance”

   shall mean the mortgage, pledge, lien, right of first refusal, or any other
third party rights and interests of any nature.

“7Road Group”

   shall mean, collectively, the Cayman Company, 7Road.com HK Limited as the
wholly-owned subsidiary of the Cayman Company, the WFOE and the VIE Company. Any
provisions applicable to the 7Road Group shall be deemed to be applied to all
members of the 7Road Group in the foregoing as a whole and individually.

 

4



--------------------------------------------------------------------------------

“Shareholders

Agreement of the VIE Company”

   shall mean the Shenzhen 7Road Technology Co., Ltd Shareholders Agreement
signed by and among the Existing Shareholders of the VIE Company and Gamease Age
on April 22, 2011.

“VIE Agreements”

   shall mean a series of agreements and documents dated as of May 31, 2012
relating to the controlling power over the VIE Company, signed by and among the
Existing Shareholders of the VIE Company, Gamease Age, the WFOE and the VIE
Company (if applicable) pursuant to the Share Transfer Framework Agreement,
including the Equity Interest Purchase Right Agreements, the Equity Interest
Pledge Agreements, the Technology Development and Technology Utilization Service
Agreement, the Spousal Consent Letters, the Business Operation Agreement, the
Services and Maintenance Agreement, and the Intellectual Property Rights
Transfer Agreement.

“Shareholders

Agreement of the

Cayman Company”

   shall mean the Shareholders Agreement of 7Road.com Limited signed by and
among the Existing Shareholders of the Cayman Company and Gamease Hong Kong on
June 15, 2012.

“Industrial and

Commercial

Administration”

   shall mean relevant industrial and commercial administrations in charge of
the registration of companies and trademark registration.

“Governmental

Department”

   shall mean any government, quasi-government, any judicial, public,
regulatory, legislative or statutory institution, any authority, entity, agency,
ministry, bureau or unit or any arbitrator of the PRC or other jurisdictions,
which has an authority on any Party in accordance with the law.

 

5



--------------------------------------------------------------------------------

“Affiliates”

   shall mean, with respect to any Person, any other Person that controls, is
controlled by or is under common control with such Person, directly or
indirectly through one or more intermediaries. “Control” means the possession,
direct or indirect, of the power to direct the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. If any Person, directly or indirectly, holds 50% or more of the
equity interest of another Person, it shall be deemed as controlling such
Person.

“Business Day”

   shall mean a calendar day other than Saturday, Sunday or other legal holidays
in the PRC.

“Yuan”

   shall mean Renminbi Yuan, the lawful currency of the PRC.

“China” or “PRC”

   shall mean the People’s Republic of China, solely for purposes of this
Agreement, excluding Hong Kong Special Administrative Region, the Macau Special
Administrative Region and Taiwan.

“Material Adverse

Change”

   shall mean any event, matter, situation, change, or development leading to or
reasonably likely to cause Material Adverse Effects to the business, financial
condition, operation and operational results of the 7Road Group, but changes of
common economic or political factors are excluded.

“Material Adverse

Effect”

   shall mean any effect materially adverse to the business, assets, prospects,
operation (including finance and other aspects), operational results or
registered capital of an entity.

“Person”

   shall mean natural person, partnership, corporation, limited liability
company, joint stock company, trust, unincorporated enterprise, joint venture,
governmental agency, or other institutions or organizations.

 

6



--------------------------------------------------------------------------------

1.2 Interpretations

 

  (a) Unless otherwise provided, all references herein to Articles and Sections,
shall be deemed to refer to Articles and Sections of or to this Agreement, as
applicable.

 

  (b) The words “include,” “includes,” and “including” shall be deemed to be
followed by “without limitation” or “but not limited to.”

 

  (c) References herein to one Party to this Agreement, other agreements, or
documents shall include the successors or licensed assignees.

 

II. Acquisition of the Target Shares

 

2.1 Acquisition Approach

Subject to the terms and conditions of this Agreement, the Sellers agree to
transfer the Target Shares to the Purchasers at the price as provided in
Section 2.2, and the Purchasers agree to purchase the Target Shares.
Specifically:

(a) Each of the Existing Shareholders of the Cayman Company will sell all of its
equity interests in the Cayman Company to Gamease Hong Kong; and

(b) Each of the Existing Shareholders of the VIE Company will sell all of his
equity interest in the VIE Company to Gamease Age.

Each Seller hereby acknowledges that it consents to the sales by the other
Sellers of their Target Shares, and irrevocably waives the right of first
refusal and other similar preferential rights based on applicable law, articles
of association of the VIE Company and/or the Cayman Company, Shareholders
Agreement or any other organizational documents, regarding the Target Shares
sold such other Sellers.

After the Closing (defined below) hereof, the Existing Shareholders of the VIE
Company will no longer be parties to the VIE Agreements, since they no longer
hold any equity interest in the VIE Company, and Gamease Age will continue
performing the VIE Agreements as the sole shareholder of the VIE Company. The
WFOE agrees to the transfer transaction under Section 2.1(b), and for the
purpose of the Closing hereof, agrees to remove the pledge on the equity
interests in the VIE Company held by the Existing Shareholders of the VIE
Company (including issuing necessary letters of approval regarding the removal
of pledge and other documents as requested by the Industrial and Commercial
Administration).

 

7



--------------------------------------------------------------------------------

2.2 The Acquisition Consideration

 

  (a) The Parties agree that, after friendly consultation, subject to the terms
and conditions hereof, the Purchasers shall pay $78,010,052 (“Acquisition
Consideration”) to the Sellers in total, regarding the acquisition of the Target
Shares. Of the Acquisition Consideration, the Existing Shareholders of the
Cayman Company shall receive $46,268,052 (“Overseas Consideration”) as the
consideration of the transfer of all their equity interests in the Cayman
Company, and the Existing Shareholders of the VIE Company shall receive Renminbi
equivalent to $31,742,000 (“Domestic Consideration”) as the consideration of the
transfer of all their equity interests in the VIE Company.

The Parties confirm and agree that the aforesaid Domestic Consideration shall be
paid to the Sellers in accordance with Section 2.3 of this Agreement by the
Purchasers in Renminbi, at an exchange rate of 6.206 Yuan for 1 U.S. dollar.

 

  (b) The Parties confirm and agree that the Acquisition Consideration shall
include the consideration for any and all undistributed profits of the 7Road
Group associated with the Target Shares up to the Closing Day (defined as
below). The Sellers may not further request to distribute any profits of the
7Road Group with respect to the Target Shares.

 

  (c) Regarding the amount of Acquisition Consideration provided in Section 2.2
of this Agreement, in the case that the Purchasers is required to withhold
related tax from the Acquisition Consideration in accordance with applicable tax
laws and regulations, the Purchasers may accordingly withhold such tax.

 

2.3 Payment of The Acquisition Consideration

 

  (a) The Parties acknowledge and agree that, subject to terms and conditions of
this Agreement, the Purchasers shall pay the Acquisition Consideration in cash
to the following accounts designated, respectively, by the Sellers (“Designated
Accounts”) after deducting any withholding tax (if applicable), in accordance
with the allocation among the Sellers, the amounts of each installment payment
and the timing of payment as follows:

 

8



--------------------------------------------------------------------------------

The Sellers

   The
Acquisition
Consideration
($)      Time of payment/amount of payment by the
Purchasers($)         The First
Payment
Day(as
defined
below)      The Closing
Day(as
defined
below)      The Last
Payment
Day(as
defined
below)  

The Existing Shareholders of the VIE Company

   Johnny, Cao Kai      25,590,000         17,913,000         7,677,000        
0      

Kent, Yang Zhiyi

     2,090,000         1,463,000         627,000         0      

Justin, Long Chunyan

     2,090,000         1,463,000         627,000         0      

Ben, Meng Shuqi

     1,972,000         1,380,400         591,600         0   

The Existing Shareholders of the Cayman Company

   BVI-I      34,642,002         23,172,680         9,931,149         1,538,173
     

BVI-II

     3,949,682         2,654,951         1,137,836         156,895      

BVI-III

     3,949,682         2,654,951         1,137,836         156,895      

BVI-IV

     3,726,686         2,505,054         1,073,595         148,037   

 

The Sellers

   The Designated Accounts  

Johnny, Cao Kai

     *   

Kent, Yang Zhiyi

     *   

Justin, Long Chunyan            

     *   

Ben, Meng Shuqi

     *   

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.

 

9



--------------------------------------------------------------------------------

BVI-I

  

Account Name: Burgeon Max Limited

Bank of Deposit: *

Swift ID: *

Account Number: *

Bank Code: *

Message: *

BVI-II

  

Account Name: Cadgwith Investments Limited

Bank of Deposit: *

Swift ID: *

Account Number: *

Bank Code: *

Message: *

BVI-III

  

Account Name: Double Merits Holdings Limited

Bank of Deposit: *

Swift ID: *

Account Number: *

Bank Code: *

Message: *

BVI-IV

  

Account Name: Euro Logistics Limited

Bank of Deposit: *

Swift ID: *

Account Number: *

Bank Code: *

Message: *

 

  (b) The Sellers shall immediately issue and submit a written confirmation as
formal receipt voucher to the Purchasers upon receiving each aforesaid payment.

 

  (c) Notwithstanding the foregoing, in the case that the Sellers are found to
be in breach of their representations and warranties or obligations or covenants
under this Agreement at any time, the Purchasers may claim against the Sellers
for liabilities and indemnification pursuant to Article 9 of this Agreement.

 

2.4 First Payment, Closing and Last Payment

 

  (a)

The First Payment shall be paid to the Sellers at the first following Business
Day after all the conditions precedent provided in Section 4.1(a) to 4.1(m) of
Article 4 hereof have been satisfied or waived by the Purchasers in written form
pursuant to Section 4.1 or other date agreed by the Purchasers and the Sellers
(“First Payment Day”) by the Purchasers in accordance with Section 2.3 of this
Agreement. As conditions precedent of

 

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.

 

10



--------------------------------------------------------------------------------

  payment of First Payment, the Sellers shall designate a person with legitimate
authorization of the Sellers, to issue and submit a confirmation letter to the
Purchasers, which confirms that all the conditions precedent provided in
Section 4.1(a) to 4.1(m) that the Sellers are responsible for have been
satisfied or validly waived by the Purchasers, and provide the Purchasers with
original copies/items of all related documents, certifications and items before
the First Payment Day (no later than 1 Business Day before the First Payment
Day).

 

  (b) The Closing shall take place at the time and the location agreed by
Parties, on the first succeeding Business Day after all the conditions precedent
of acquisition of the Target Shares provided in Article 4 hereof have been
satisfied (or have been waived in written form by related Party who is permitted
to waive pursuant to Section 4.1 and Section 4.2) or other date agreed by the
Parties (“Closing Day”).

If the failure of occurrence of the Closing is attributed to any Party (e.g.,
failure to perform obligations under this Agreement leading to the failure to
satisfy the conditions precedent which such Party is responsible for ), the
Parties shall deal with it in the way provided in Article 11 of this Agreement.

Unless otherwise provided in the Domestic Separate Agreement or the Overseas
Separate Agreement (as defined below), upon the Closing Day, the Purchasers and
the Sellers shall designate a person respectively with their legitimate
authorization, to issue and submit a confirmation letter to the opposite side,
which confirms that all the conditions precedent provided in Section 4.1
(applicable to the Sellers) or Section 4.2 (applicable to the Purchasers) that
the Parties are responsible for respectively have been satisfied as of the
Closing Day (or waived by the opposite side), and provide the opposite side with
original copies/items of all related documents, certifications and items (if
such original copies/items shall be provided to the opposite side before the
Closing Day pursuant to provisions of this Agreement, such provisions shall be
observed).

 

  (c)

From the Closing Day until the first anniversary date of the Closing Day, (i) if
the Sellers do not breach any representation and warranty or any covenant or
obligation under this Agreement, the Purchasers shall pay the Last Payment to
the Sellers in accordance with Section 2.3 hereof on the fifth Business Day
after the first anniversary date of the Closing Day or any other date agreed to
by the Purchasers and the Sellers (“Last Payment Day”),

 

11



--------------------------------------------------------------------------------

(ii) if the Sellers breach any representation and warranty or any covenant or
obligation under this Agreement, the Purchasers may choose not to pay the Last
Payment and shall give a written notice to the Sellers not later than the fifth
Business Day after the first anniversary date of the Closing Day. Nevertheless,
the aforesaid arrangement related to the Last Payment shall not replace,
terminate, exclude, and limit the Purchasers’ right to claim against the Sellers
for responsibility of default in accordance with provisions hereof, regarding
the Sellers’ breach of any representation and warranty or any obligation or
covenant under this Agreement.

 

2.5 Separate Equity/Share Transfer Agreement

To consummate the transaction under this Agreement, the Parties agree to,
(1) before Closing, duly execute and submit an Equity Transfer Agreement in the
form of the VIE Company Equity Transfer Agreement attached hereto as Exhibit I
(“Domestic Separate Agreement”), which will be used for submission to relevant
Governmental Department and handling formalities and procedures required to
transfer and register the equity in the VIE Company, and (2) before Closing,
duly execute and submit a separate Share Transfer Agreement in the form of the
Cayman Company Share Transfer Agreement attached hereto as Exhibit II (“Overseas
Separate Agreement”), which will be used for handling formalities and procedures
required to transfer the shares of the Cayman Company. For the avoidance of
doubt, the Domestic Separate Agreement and the Overseas Separate Agreement shall
be interpreted and applied together with this Agreement as a whole. Matters not
included in the Domestic Separate Agreement and the Overseas Separate Agreement
shall be implemented in accordance with this Agreement. Every related Party
shall fully and duly perform his or its obligations under the Domestic Separate
Agreement and the Overseas Separate Agreement, and any violation of such
agreements shall be deemed as a violation under this Agreement. In the event of
any conflict between the terms of the Domestic Separate Agreement or the
Overseas Separate Agreement and this Agreement, the terms of this Agreement
shall prevail.

 

2.6 Effects on Prior Agreements

Effective on the First Payment Day, (i) all agreements in Section 4.2 of the
Share Transfer Framework Agreement shall be terminated, and the Sellers hereby
unconditionally and irrevocably waive any original right, demand and claim under
such Section; (ii) the non-compete obligations of the Sellers under the Share
Transfer Framework Agreement, the Shareholders Agreement of the VIE Company, the
Shareholders Agreement of the Cayman Company and the Labor Contracts and
Non-compete Agreements between the Sellers and the VIE Company, shall be
terminated, provided however, that the Sellers shall continuously observe
Section 7.1(e) and 7.2(a) of this Agreement; (iii) the Shareholders Agreement of
the VIE Company and the Shareholders Agreement of the Cayman Company shall be
terminated. Notwithstanding the foregoing, such terminations shall not exclude
or affect a Party’s right to claim against other parties for liabilities arising
from such sections and other sections under aforesaid agreements.

 

12



--------------------------------------------------------------------------------

III. Tax, Costs and Expenses

The Sellers and Purchasers shall be responsible for their own taxes (including
but not limited to enterprise income tax, personal income tax and stamp tax) and
any related adverse consequences (if any) arising from the consummation of the
transactions in this Agreement which are attributable to them according to
applicable law. If the Sellers incur any economic losses to the 7Road Group, the
Purchasers or their Affiliates due to any violation by the Sellers of any
applicable laws such as failure to fulfill their related tax declaration or
taxation payment obligations, the Sellers shall indemnify the 7Road Group, the
Purchasers or the Affiliates of the Purchasers accordingly and all members of
the Sellers shall bear joint liability.

In addition, the Sellers and the Purchasers shall assume their own costs and
expenses paid or to be paid relating to the due diligence, preparation,
negotiation and preparation of documents regarding the transactions of this
Agreement, including engaging external lawyers, accountants, other professional
consultants, negotiation and preparation of this Agreement and the completion of
the transactions of this Agreement.

The Sellers and the Purchasers shall not incur any cost and expense to the 7Road
Group due to execution and submission of this Agreement, performance of the
obligations under this Agreement or preparation and implement of the
transactions of this Agreement.

 

IV. Conditions Precedent

 

4.1 Conditions precedent for the Purchasers to agree on the Closing

The Purchasers’ obligation to proceed with the Closing is subject to the
fulfillment, , on or before the Closing Day (unless otherwise expressly agreed
that certain conditions can only be satisfied on the Closing Day), of the
conditions precedent provided under Section 4.1(a) through 4.1(o) (unless
otherwise waived by the Purchasers in writing).

 

13



--------------------------------------------------------------------------------

  (a) All representations and warranties made by the Sellers in Article 5 of
this Agreement are true, correct and without any material omissions, as of the
date of this Agreement and the Closing Day.

 

  (b) The Sellers have duly fulfilled all obligations and complied with all
undertakings which shall be fulfilled and undertaken before the Closing Day,
pursuant to this Agreement.

 

  (c) Shareholder meeting of the VIE Company has passed a resolution to approve
the execution and performance of this Agreement as well as the consummation of
the transaction of sale and acquisition of the equity interests in the VIE
Company hereunder; and all of the Existing Shareholders of the VIE Company have
voted for such meeting resolution.

 

  (d) The shareholders of the Cayman Company have passed a resolution to approve
the execution and performance of this Agreement as well as the consummation of
the transaction of sale and acquisition of the equity shares of the Cayman
Company hereunder; and all of the Existing Shareholders of the Cayman Company
have voted for such meeting resolution.

 

  (e) As of the date hereof, each of Johnny, Cao Kai, Kent, Yang Zhiyi, Justin,
Long Chunyan has voluntarily and effectively resigned from any position in the
7Road Group including as a director, supervisor and senior manager; Ben, Meng
Shuqi has voluntarily resigned as a director of any company of the 7Road Group
as of the date of this Agreement. On the same day, the shareholders of each of
the Cayman Company and the VIE Company have passed resolutions to elect the
candidates, nominated by the Purchasers, to serve as the new directors,
supervisors and senior managers of such company; and all of the Sellers have
voted for such meeting resolutions.

 

  (f)

After the date of this Agreement, the Sellers shall have used their best efforts
to cooperate with the Purchasers to conduct the preliminary core technology test
and accept the core assets after examination immediately, regarding all the
business platforms of the 7Road Group, and have used their best efforts to
assist the Purchasers in organizing related technology, business, financial,
human resources, legal departments to test, accept after examination and check
the business operation, enterprise management and condition of the assets of the
7Road Group and assist the Purchasers with

 

14



--------------------------------------------------------------------------------

  the matters of relevant departments listed in Exhibit III hereto and accept
after examination all the listed items, documents and materials. The Purchasers
agree to complete the test and acceptance after examination provided in this
section within 10 Business Days after the date hereof and the Sellers shall
provide assistance. Unless otherwise proved that the Sellers haven’t provided
assistance in their best efforts, the expiration of the aforesaid duration is
deemed as the fulfillment of the test, accept after examination and check
obligations by the Sellers provided in this section

 

  (g) The Sellers have executed related Intellectual Property Rights Transfer
Agreement with the VIE Company, pursuant to which the Sellers have
unconditionally and irrevocably transferred all and any of their intellectual
property rights related to the 7Road Group and its business or that may affect
the business of the 7Road Group, to the VIE Company free of charge, whether or
not the creation and improvement of such intellectual property rights are made
independently or jointly, during working time or other time, at the place of
business of the 7Road Group or other places. With regard to any transfers that
require registration and/or approval of Governmental Department, the Sellers,
together with related Parties, have submitted such transfer agreements and other
related application materials to the competent intellectual property rights
administration department for registration of such transfers, which applications
have been formally accepted by such department.

 

  (h) Ben, Meng Shuqi has confirmed to stay in his post for a period of at least
one year after the Closing Day.

 

  (i) No Governmental Departments or regulatory bodies of the PRC or any other
jurisdictions have released, formulated or implemented any laws, regulations,
rules, orders or notices prohibiting the transactions hereunder. No pending
litigation, arbitration, dispute, investigation or any other pending legal
proceedings or matters which prohibit or cause Material Adverse Changes to the
transactions hereunder or cause the invalidity or unenforceability of this
Agreement.

 

  (j) No material change has happened to the capital or ownership of the 7Road
Group and no Material Adverse Change, bankruptcy, insolvency or failure to pay
any due and payable debts have happened to the 7Road Group.

 

15



--------------------------------------------------------------------------------

  (k) In the case that before the acquisition of shares in the VIE Company by
Gamease Age, the removal of the pledge of equity shares in the VIE Company held
by the Existing Shareholders of the VIE Company, or execution of any agreement
or document by the WFOE and the Existing Shareholders of the VIE Company, are
required by the Industrial and Commercial Administration, the Existing
Shareholders of the VIE Company have finished the aforesaid work as requested by
the Industrial and Commercial Administration.

 

  (l) The Existing Shareholders of the Cayman Company have caused the Cayman
Company to issue a Register of Members and a Register of Directors and Officers,
both of which have been validly registered, certified and updated.

 

  (m) The Existing Shareholders of the VIE Company have caused the VIE Company
to issue a Register of Members that the Gamease Age has been registered as the
sole shareholder of the VIE Company. Moreover, the Existing Shareholders of the
VIE Company and the VIE Company have submitted all necessary application
documents with respect to the transaction of the transfer of shares in the VIE
Company hereunder, the related changes of shareholders, directors, supervisors
and senior managers of the VIE Company and the filing of any amendment of its
articles of association, and such applications have been formally accepted.
Applications for registration of any changes of directors, supervisors and
senior managers of the WFOE have also been duly submitted to Industrial and
Commercial Administration and such applications have been formally accepted.

 

  (n) The Existing Shareholders of the Cayman Company have caused the Cayman
Company to issue a valid share certificate, which proves that all the issued
shares of the Cayman Company are held by Gamease Hong Kong.

 

  (o) The Existing Shareholders of the VIE Company have caused and cooperated
with the VIE Company to have successfully obtained the written notices issued by
the Industrial and Commercial Administration to indicate its approval of the
change of registration and filing, regarding the transaction of the transfer of
shares in the VIE Company hereunder and the related changes of shareholders and
amendment of the articles of association, and the VIE Company has been issued a
new Business License (if required).

 

16



--------------------------------------------------------------------------------

4.2 Conditions precedent for the Sellers to agree on the Closing

The Sellers’ obligations to sell the Target Shares to the Purchasers are subject
to the fulfillment, on or before the Closing Day (unless otherwise waived by the
Sellers in writing), of the conditions provided in following Section 4.2(a) to
4.2(c).

 

  (a) All representations and warranties made by the Purchasers in Article 6 of
this Agreement are true, correct and without any material omissions, as of the
date of this Agreement and the Closing Day.

 

  (b) The Purchasers have duly fulfilled all obligations and complied with all
undertakings which shall be fulfilled and undertaken before the Closing Day
pursuant to this Agreement.

 

  (c) No Governmental Departments or regulatory bodies of the PRC or any other
jurisdictions have released, formulated or implemented any laws, regulations,
rules, orders or notices prohibiting the transactions hereunder. No pending
litigation, arbitration, dispute, investigation or any other pending legal
proceedings or matters which prohibit or cause Material Adverse Changes to the
transactions hereunder or cause the invalidity or unenforceability of this
Agreement.

 

V. Representations and Warranties of The Sellers

The Sellers severally and jointly represent and warrant to the Purchasers that,
on the date hereof and as of the Closing Day:

 

5.1 Qualifications, powers and rights

 

  (a) If any of the Sellers is a company

 

  (i) Such Seller is a legal person incorporated and effectively existing under
the laws of the place of registration.

 

  (ii) Such Seller has complete, exclusive, legitimate and effective rights and
ownership of its Target Shares, free from any Encumbrance. Except for the Target
Shares, such Seller does not hold any other shares/equity interests in the 7Road
Group in any form or any rights convertible into any equity interests/shares in
the 7Road Group (including but not limited to Restricted Share or RSUs
settleable into Class A Ordinary Share in the Cayman Company).

 

17



--------------------------------------------------------------------------------

  (b) If any of the Sellers is a natural person

 

  (i) He/she is a PRC citizen with legitimate rights and capability to sign this
Agreement and perform his or he obligations under this Agreement.

 

  (ii) He/she has complete, exclusive, legitimate and effective rights and
ownership of his/her Target Shares from any Encumbrance (expect the pledge under
the VIE Agreements). Except for the Target Shares, such Seller does not hold any
other shares/equity interests in the 7Road Group in any form or any rights
convertible into equity interests/shares in the 7Road Group.

 

5.2 Authorization, validity of this Agreement

 

  (a) If any of the Sellers is a company

 

  (i) Competent governing body of the Seller has officially held necessary
meetings and approved this Agreement and the consummation of the transactions
under this Agreement.

 

  (ii) The Seller has complete rights and authority to execute and deliver this
Agreement and consummate the transactions under this Agreement. This Agreement
has an effective binding force on the Seller once signed and delivered by the
Seller.

 

  (iii) The execution, delivery and performance of this Agreement by the Seller
and the consummation of the transactions hereunder or complying with the
provisions of this Agreement will not (A) conflict with or cause violation of
effective articles of association or similar organizational documents of such
Seller or the 7Road Group; (B) cause or constitute violation to any agreement
clauses, conditions or stipulations to which the Seller is a party; (C) violate
any approval documents, orders, laws, regulations or rules applicable to the
Seller, the 7Road Group or their respective properties or assets.

 

  (b) If any of the Sellers is natural person

 

  (i) This Agreement has a lawful, effective binding force on the Seller once it
is duly executed by the Seller.

 

  (ii) The execution and performance of this Agreement by the Seller will not
violate or conflict with any applicable law, any agreement to which the Seller
is a party or which has any binding effect on the property of the Seller, or any
judgment, award, or decision by regulatory authorities.

 

18



--------------------------------------------------------------------------------

5.3 Business and operation of the 7Road Group

 

  (a) The 7Road Group does not violate its articles of association and other
corporate organizational documents or all the applicable PRC laws and
regulations. There is no necessary government licenses, approvals,
authorizations or permissions (collectively referred to as the “Governmental
Approvals”) that have not been obtained in connection with the operation of the
current important business of the 7Road Group and each of the Governmental
Approvals remains completely effective. There is no pending or, to the knowledge
of the Sellers, threatened legal proceedings that may cause any revocation,
cancellation, suspension or revision to the Governmental Approvals.

 

  (b) The operation of business of the 7Road Group, especially the VIE Company
is in good status, while the computer system and technology platform functions
and maintains in normal conditions, where no material defects or hidden dangers
exist.

 

  (c) All the joint operation agreements on the game research, development and
operation between the 7Road Group and domestic game operation websites and the
licensed operation agreements or joint operation agreements between the 7Road
Group and overseas game operators have been properly and effectively executed.
The 7Road Group complies strictly with such agreements and other agreements,
contracts and other legal documents that may have material impacts on the
current business and operation of the 7Road Group and has not breached any such
agreements, contracts or legal documents.

 

  (d) The 7Road Group does not have the intention of investing abroad,
co-investing with any third party, merging, acquiring, dividing or jointly
operating with others, or signing any related documents; and there is no third
party’s right which affect and restrict the transactions provided in this
Agreement.

 

5.4 Compliance

 

  (a) The 7Road Group has never committed any criminal offense, infringing
activity or conducted any other behaviors violating any law and regulation or
obligation where such behaviors relate to and have material impact on the 7Road
Group or its business.

 

19



--------------------------------------------------------------------------------

  (b) The 7Road Group is under no negative government investigation or inquiry,
and there is no factual basis that may lead to such investigation or inquiry.

 

  (c) There is not any failure of meeting any requirement of related
Governmental Departments or any dispute with any Governmental Department, where
such failure or dispute will cause Material Adverse Effect on the 7Road Group or
its assets.

 

5.5 Assets of the 7Road Group

 

  (a) Assets of the 7Road Group are not subject to eminent domain by any
governmental authority or any plan for possessing or collecting all or part of
such assets. The construction and location of any asset of the 7Road Group and
the ownership or use of such assets and assets themselves have not violated any
provision of any law and regulation or other legal requirements. All such assets
owned or used by the 7Road Group have been properly maintained and repaired and
can be used for the purpose for which such assets were designed, obtained and
used, and are in good conditions as of this Agreement.

 

  (b) As to the real estates and movable properties (collectively referred to as
the “Properties”) used in the operations of business, the 7Road Group has
complete and transferable ownership or legitimate and effective leasehold
rights, free from any rights and interests of any third party. There is no
pending, or to the knowledge of the Sellers, threatened legal proceedings
related to the Properties such as confiscation, forced transfer, freezing or
other similar procedures.

 

  (c) The 7Road Group owns all necessary intellectual property rights for the
operation of its current business (including but not limited to the whole game
business operation), including but not limited to the legal right, the right of
use through licenses or the right of use through other legal means of the
confidential and/or proprietary information, trade secrets, trademarks, software
copyrights and any other intellectual property rights. The Sellers do not own
any other intellectual property rights in connection with the 7Road Group and
its operation of business (registered or not), except for those to be
transferred to the 7Road Group as defined above in Section 4.1(h). The
intellectual property rights transferred by the Sellers to the 7Road Group in
accordance with Section 4.1(h) are free from any pledge, mortgage, guarantee or
any other rights of third party, and the foresaid transfer does not require any
approval of or authorization from any third party.

 

20



--------------------------------------------------------------------------------

5.6 Information disclosure

The Sellers have provided the Purchasers the information and materials, as
necessary to be disclosed based on their reasonable judgment, which is required
to complete the transactions under this Agreement. The aforesaid information and
materials do not contain any untrue statement of material facts and do not omit
any statement of material facts.

 

5.7 Financial materials

Financial statements of the 7Road Group are prepared according to applicable
U.S. GAAP, and fairly present the financial status, operation performance and
cash flow of the 7Road Group, which are correct in all material aspects. Except
for the debts disclosed in the financial statements, the 7Road Group has no
other debts of any nature, including but not limited to: (i) any guaranty of any
loan of others or similar obligations or responsibilities; and (ii) any
financing services to any third parties (including its clients and affiliates),
such as providing loans or reaching an agreement to assist such third parties in
obtaining loans.

 

5.8 Labor and Managers

Directors, supervisors and senior managers of the 7Road Group nominated and/or
appointed by the Sellers have performed their duties diligently, and are free
from any incidence of violating their obligation to be honest and diligent
toward the 7Road Group or impairing the benefits of the 7Road Group, as well as
any obligation of directors, supervisors and senior managers under any
applicable law and regulation; articles of association, shareholders agreement
and other organizational documents of the members of the 7Road Group; any
employment agreement and non-competition agreements signed by the aforesaid
persons.

The WFOE and the VIE Company have not violated any current effective PRC law and
regulation on social insurance and housing accumulation funds, including all the
requirements on payments of social insurance and housing accumulation funds for
employees; there is neither employment litigation or arbitration that may cause
Material Adverse Effect on business, nor pending or threatened strikes and
disputes with labor unions or other labor organizations.

 

21



--------------------------------------------------------------------------------

Exhibit 4 of this Agreement provides a true, precise and complete name list of
all key employees in the business operation and management of the 7Road Group,
which does not omit any material information. The aforesaid employees (except
Johnny, Cao Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, whose employment will
be terminated on the signing date of this Agreement as agreed to under this
Agreement) properly remain in service and free from any dismissal or
resignation. Exhibit 5 of this Agreement provides a true, precise and complete
name list of all employees in-service of the 7Road Group as of January 1, 2013.

 

5.9 Equity incentive plan for employees

There is no other official or unofficial equity incentive plan or shareholding
plan that binds the 7Road Group or affects the current or future equity
structure of the 7Road Group except for the equity incentive plan adopted by the
Cayman Company in July, 2012 (“2012 Share Incentive Plan”). Incentive awards
granted under the 2012 Share Incentive Plan have not been vested, and unless
there is an IPO of the 7Road Group (as contemplated in the Share Transfer
Framework Agreement), no Restricted Share or RSUs issued or granted under such
incentive plan will be vested or have any possibility of being vested or
settled.

 

5.10 Tax

There are neither pending or threatened investigations or other similar tax
related proceedings causing Material Adverse Effect on the 7Road Group, nor any
violations of laws and regulations on tax by the 7Road Group. Each member of the
7Road Group declares and pays tax in accordance with laws and regulations and is
free from any evasion or delay payment of tax or other violations of laws and
regulations on tax.

 

5.11 Litigation

There are no legal proceedings, arbitrations, disputes or other legal procedures
which may cause significant losses to the 7Road Group or serious disturbances to
the operation of its current business.

 

5.12 Consents

No consent to the consummation of the transactions under this Agreement from any
third party granted to the 7Road Group is necessary to be obtained, including
the consent under any loan contract, guarantee contract and other material
contracts.

 

22



--------------------------------------------------------------------------------

5.13 Related party transactions

Terms and conditions in each related party transaction of the 7Road Group are
not less favorable to the 7Road Group than those with independent third parties
in similar transactions; and (i) the 7Road Group does not, directly or
indirectly, owe any debt to its shareholders or their Affiliates; and (ii) no
shareholder of the 7Road Group or their Affiliates owes any debt to the 7Road
Group.

 

5.14 No other agreements

Except for those referred to in this Agreement (including the Share Transfer
Framework Agreement, the Shareholders Agreement of the VIE Company, the
Shareholders Agreement of the Cayman Company, Labor Contracts and Non-compete
Agreements between the Sellers and the VIE Company, the VIE Agreement), the
Sellers and the 7Road Group have no other agreement or contract.

 

VI. Representations and Warranties of the Purchasers

The Purchasers represent and warrant to the Sellers on the signing date of this
Agreement, and as of the Closing Day:

 

6.1 Qualifications

Each of the Purchasers is incorporated and effectively existing under applicable
laws of its place of registration with a legal person status.

 

6.2 Authorization, validity of this Agreement

The Purchasers have complete rights and authority to execute and deliver this
Agreement and consummate the transactions under this Agreement. This Agreement,
after duly execution and submission, constitutes legitimate, effective and
binding obligations of the Purchasers in accordance with the terms hereof, and
unless otherwise provided in applicable laws, it can be performed according to
the terms of this Agreement.

 

23



--------------------------------------------------------------------------------

6.3 Approval by competent authorization organs

The competent governing bodies of the Purchasers have held relevant meetings and
approved this Agreement and the transactions under this Agreement.

 

6.4 No violations of laws and no defaults

The execution, delivery and performance of this Agreement and the consummation
of the transactions hereunder or complying with the provisions of this Agreement
by the Purchasers will not (i) conflict with or cause violation of any provision
provided in the respective effective articles of association of the Purchasers;
(ii) cause violation of terms, conditions or stipulations of material agreements
to which the Purchasers are parties; (iii) violate approval documents,
governmental documents, orders, laws, regulations or rules applicable to the
Purchasers or its any property or asset. Notwithstanding the foregoing, if
violations and defaults under above (ii) and (iii) will not, individually or
collectively, cause any Material Adverse Effect to the transactions hereunder,
they will not be deemed as violations of this Section.

 

6.5 Other Warranties

The Purchasers have sufficient funding and capability to pay the Sellers for the
Acquisition Consideration under this Agreement.

 

VII. Covenants of the Sellers

 

7.1 Pre-Closing Covenants

The Sellers covenant, severally and jointly, to the Purchasers that, as of the
Closing Day, they shall:

 

  (a) ensure the fulfillment of the conditions precedent provided in
Section 4.1, including but not limited to (i) taking necessary measures to
ensure the execution and delivery of documents relating to the conditions
precedent to which the Sellers are parties; (ii) Ben, Meng Shuqi having agreed
to remain in his current position for at least one year from the Closing Day;
(iii) ensuring that the important documents, materials, and items stipulated in
Section 4.1 have been delivered before the Closing, and the arrangements for the
Purchasers to accept the business and assets after examination before the
Closing are properly made; and (iv) having made reasonable and necessary efforts
to assist the Cayman Company and the VIE Company to complete the registrations
of the transfers of the Target Shares, in accordance with applicable laws at the
relevant registration authority and the department of industry and commerce
administration, in order to complete the all registration and share transfer
procedures of all the Target Shares transferred to the Purchasers hereunder;

 

24



--------------------------------------------------------------------------------

  (b) make best efforts to assist the 7Road Group to continue its business in
the same manner as it did on or before the signing date of this Agreement in
order to assist to avoid any changes detrimental to the operation and financial
status of the 7Road Group; make commercially reasonable and necessary efforts to
assist the 7Road Group to comply with applicable laws in all material aspects
and to keep its business and its relations with clients, cooperators, creditors
and employees in a regular way; and assist to maintain the stability of the
assets of the 7Road Group;

 

  (c) unless for purposes of taking actions to effectuate this Agreement, to
meet the need of the this Agreement or to conduct business operations, any acts
or omissions procuring, causing and proposing the 7Road Group to conduct the
following are prohibited (unless the Purchasers have already been aware of and
approved such matters): (i) signing agreements or making commitments with value
over RMB0.5 million Yuan; (ii) signing, revising, terminating any
contract/commitment, or reaching any agreement or making any commitment, or
borrowing money, or assuming any other debt; (iii) revising organizational
documents and accounting policies of the 7Road Group (with the exception of
revisions required by any law, provision or rule); (iv) providing any guaranty
of any obligations of a third party, or signing any guarantee, compensation or
other agreements to create any security interest over the assets or business of
the 7Road Group; (v) increasing or decreasing the registered capital of the
7Road Group, or commencing any reorganization, bankruptcy or any procedure to
terminate its business ; (vi) canceling, exempting, relieving or terminating its
claims against any person, or concerning any pending litigation, arbitration and
dispute, commencing any conciliation procedures; (vii) selling, leasing,
licensing, transferring or disposing any asset (including but not limited to
intellectual property rights) or changing any of its current business; or
(viii) declaring or distributing any bonus or other distributions;

 

  (d) submit all documents or items to the Purchasers in a timely manner as
required on and before the Closing Day under this Agreement; in order to meet
the requirements under Section 4.1 regarding testing, acceptance after
examination and inventory, the Sellers shall cause the technology, business,
finance, human resource, legal and other relevant departments of the 7Road Group
to prepare the items, documents and materials involved in the foresaid
procedures for the acceptance after examination and handover;

 

25



--------------------------------------------------------------------------------

  (e) Johnny, Cao Kai, Kent, Yang Zhiyi, Justin, Long Chunyan and Ben, Meng
Shuqi agree, on a joint and several basis, from the signing date of this
Agreement until the second anniversary date of the Closing Day, without a prior
written consent by the Purchasers, not to seek, allure, cause or permit, or
assist others to seek, allure, cause or permit, or, in the activities supporting
the foresaid matters, liaise with, any employee of the 7Road Group to terminate
his employment with the 7Road Group. Johnny, Cao Kai, Kent, Yang Zhiyi, Justin,
Long Chunyan and Ben, Meng Shuqi agree, on a joint and several basis, from the
signing date of this Agreement until the second anniversary date of the Closing
Day, in respect of the following employees of the 7Road Group: (a) all the
in-service 7Road Group employees as of January 1, 2013 as listed in Exhibit 5;
(b) all the employees employed by the 7Road Group after January 1, 2013; and
(c) any key employee of the 7Road Group listed in Exhibit 4, without a prior
written consent by the Purchasers, not to, nor procure any entity or individual
which they control, directly or indirectly invest in or co-operate in any method
(including being an owner, shareholder, partner, director, manager, adviser or
consultant) to: (a) enroll, accept; or (b) assist others to enroll, accept, such
employees, whether or not such employees will be accepted as employees,
investors, shareholders, partners, directors, managers, advisers or consultants
or in any other identities;

 

  (f) ensure that Ben, Meng Shuqi (after his resignation as a director but
keeping his other positions) shall remain in his current positions for a period
of at least 1 year after the Closing Day.

 

  (g) The Sellers make the reasonable best efforts to assist the Purchasers
incompletely taking over the 7Road Group, and to assist the 7Road Group in
achieving a smooth transition of its business operation and management.

 

7.2 Post-Closing Obligations

The Sellers covenant, on a joint and several basis, that after the Closing Day,
they shall:

 

  (a) continue to perform the covenants provided in Section 7.1(e) and 7.1(g);

 

  (b)

in respect of the intellectual property rights transfer matters provided in
Section 4.1(h), if it is objectively impossible to complete the
registration/ratification of the right-holder changes with intellectual property
rights administration departments prior to the Closing Day, the efforts to
complete such matters (including but not limited to possible

 

26



--------------------------------------------------------------------------------

  requirements by government administration department and supplements of
relevant materials) should continue after the Closing. The Sellers shall
complete all foresaid registration/ratification procedures no later than
six-month anniversary date of the Closing Day, to effectively transfer the
intellectual property rights to the 7Road Group;

 

  (c) after the Closing Day, the Sellers shall comply with the requirement of
Notice of the State Administration of Foreign Exchange on Relevant Issues
concerning Foreign Exchange Administration for Domestic Residents to Engage in
Financing and in Return Investment via Overseas Special Purpose Companies as
well as the detailed rules for the implementation of such Notice, by filing
applications for the cancellation of foreign exchange registration of abroad
investment by the individuals with the Shenzhen Branch of the State
Administration of Foreign Exchange as soon as possible since they no longer hold
the shares of the Cayman Company. Such cancellation shall be completed no later
than three months after the Closing Day, unless any delay of such cancellation
was caused by reasons that cannot be ascribed to the Sellers, but under any
event should such cancellation be completed no later than the six-month
anniversary date of the Closing Day.

 

VIII. Covenants of the Purchasers

 

8.1 Pre-Closing Covenants

 

  (a) Take necessary measures to ensure the signing and submission of documents
relating to the conditions precedent to which they are parties;

 

  (b) Pay the Acquisition Consideration in accordance with this Agreement.

 

IX. Default and Indemnifications

Unless otherwise provided in this Agreement, if a Party (referred to as the
“Breaching Party”) fails to fulfill the obligations under this Agreement or
makes untrue, inaccurate or misleading representations and warranties which
violate this Agreement, such Breaching Party shall indemnify other non-breaching
parties (referred to as the “Non-Breaching Parties”) for any expenses, losses,
liabilities, damage compensation and reasonable expenditures incurred from such
breaches, and:

 

27



--------------------------------------------------------------------------------

  (a) if the foregoing breach is committed by more than one Party, each
Breaching Party shall indemnify for the collective expenses, losses,
responsibilities, damage compensations, disbursements and requests with other
Breaching Parties on a joint and several basis;

 

  (b) in respect of the indemnification responsibilities of any of the Sellers
under this Agreement, the other Sellers have an obligation to bear them on a
joint basis;

 

  (c) the Purchasers who delay the payment of Acquisition Consideration without
good reasons shall pay an additional 0.05% of the account payable per day to
compensate for breaching.

The amount of expenses, losses, liabilities, damage compensations and reasonable
expenditures caused by any default of one Party to other Parties (referred to as
the “Amount of Loss”) shall be determined according to the enforceable legal
documents including judgment, arbitration award, verdict, ruling and decision of
punishment relating to the default activities of the Breaching Party issued by
competent court, arbitration authority, other dispute resolution organizations
or governmental authorities. If the Amount of Loss cannot be identified through
the foregoing way, then the Parties agree to settle the disputes according to
the methods and procedures of resolution of disputes provided in Article 11.

The indemnification set forth in Section 9.1 (a) is additional, which shall not
restrict other rights that may be acquired by Non-Breaching Parties according to
this Agreement or current laws. The Parties acknowledge and agree that if any of
the Parties fails to perform as provided in the specified articles of this
Agreement, which may cause irreparable losses to the other Party, Non-Breaching
Parties may not be adequately compensated solely by damages due to the breach of
contract of any of the Parties. Therefore, besides any other legitimate rights
and remedies, Non-Breaching Parties are entitled to enforce this Agreement
through a verdict of substantial performance, and to obtain the temporary,
preliminary and permanent injunctions in order to prevent any breach or
potential breach of this Agreement by the other Party.

 

28



--------------------------------------------------------------------------------

X. Termination

 

10.1 Termination due to defaults

 

  (a) Unless otherwise provided in this Agreement, if any Party violates any
material obligation under or provided by this Agreement, or makes any
representation and warranty under or provided by this Agreement that are not
true, not accurate, or misleading (considered as material violations of this
Agreement) and does not rectify its violations within 15 days upon receiving
written notification(or if such violations cannot be rectified, upon receiving
the notification), any other Party, without prejudice to any other possible
existing rights, may notify the other Parties in writing to terminate this
Agreement before the Closing Day.

 

  (b) Any Party that terminates this Agreement according to Section 10.1 will
not affect its rights to hold the Breaching Party liable according to provisions
of Article 9 and laws.

 

10.2 Termination due to Material Adverse Changes and non-completion of
conditions

Without prejudice to any other rights under this Agreement (including but not
limited to any claims for the indemnifications of the Sellers for any default of
their obligations), the Purchasers may notify the other Parties in writing to
terminate this Agreement, if:

 

  (a) as of the 120th day after the signing date of this Agreement, any
condition precedent still cannot be met and the Purchasers decide not to waive
such unfulfilled condition precedent; or

 

  (b) if any Material Adverse Changes occur before the Closing Day, and within
30 days after the issuance of written notification indicating such Material
Adverse Changes by the Purchasers to the other Parties, relevant Parties fail to
reach any mutually acceptable solutions in writing.

 

10.3 Effect of Termination

If any Party terminates this Agreement pursuant to the terms of this Agreement,
the Parties will be exempted from their respective obligations under this
Agreement except for Article 5 (Representations and Warranties of the Sellers),
Article 6(Representations and Warranties of the Purchasers), Article 9 (Breach
and Indemnity), Article 10 (Termination), Article 11 (Applicable Law and
Resolution of Disputes), Section 12.2 (Notice), Section 12.3 (Confidentiality),
Section 12.6 (Severability) and Section 12.7 (Non-waiving of rights). All above
mentioned articles shall continue to be in full force and effect after the
termination of this Agreement.

 

29



--------------------------------------------------------------------------------

XI. Applicable Law and Resolution of Disputes

 

11.1 Applicable law

The effect, interpretations and performance of this Agreement shall be governed
by the laws of the PRC.

 

11.2 Consultation

The Parties shall first settle any disputes relating to interpretations or
fulfillment of this Agreement through friendly consultation.

 

11.3 Arbitration

If any dispute cannot be settled in a way acceptable to the relevant Parties
within 60 days after the first consultation, such dispute shall be submitted to
Shanghai International Economic and Trade Arbitration Commission which locates
in Shanghai for final settlement. Arbitration shall be carried out according to
then effective arbitration rules which are incorporated into herein by
reference. Arbitration award shall be final and binding upon the relevant
Parties.

 

XII. Miscellaneous

 

12.1 Revision and amendment

According to applicable laws, any article of this Agreement can be revised,
amended or supplemented in writing by the relevant Parties before the Closing
Day (referred to as the “Supplemental Agreement”). If there are any conflicts
between the Supplemental Agreement and this Agreement, the Supplemental
Agreement shall prevail.

Unless provided otherwise in this Agreement, this Agreement does not exclude,
limit or impact Parties’ rights to hold other Parties liable for breaching the
contract under other agreements such Parties made prior to this Agreement.

 

30



--------------------------------------------------------------------------------

12.2 Notice

All notices and other communications under this Agreement shall be made in
writing. If such are delivered to a Party by hand or sent by facsimile (must be
confirmed), or sent by registered letter, or sent by express mail service (such
as express postal service) to the address given for such Parties below (or such
other address for such relevant Parties as shall be specified by like notice to
the notifying Party), it shall be deemed delivered or made.

Johnny, Cao Kai

Address: * ;

Tel.: *

Zip code: 518000

E-mail: *

Kent, Yang Zhiyi

Address: *;

Tel.: *

Zip code: 518000

E-mail: *

Justin, Long Chunyan

Address: * ;

Tel.: *

Zip code: 518000

E-mail: *

Ben, Meng Shuqi

Address: *;

Tel.: *

Zip code: 518000

E-mail: *

BURGEON MAX LIMITED

Address: *;

Tel.: *

Zip Code: 518000

E-mail: *

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.

 

31



--------------------------------------------------------------------------------

CADGWITH INVESTMENTS LIMITED

Address: *;

Tel.: *

Zip Code: 518000

E-mail: *

DOUBLE MERITS HOLDINGS LIMITED

Address: *;

Tel.: *

Zip code: 518000

E-mail: *

EURO LOGISTICS LIMITED

Address: *;

Tel.: *

Zip code: 518000

E-mail: *

Beijing Gamease Age Digital Technology Co., Ltd.

Address: 2F, East Wing, Jingyan Hotel, No.29 Shi Jing Shan Road, Shi Jing Shan
District, Beijing;

Fax No.: 010- 68870371

Tel.: *

Zip code: 100043

E-mail: alex@cyou-inc.com

Changyou.com Webgames (HK) Limited

Address: 2F, East Wing, Jingyan Hotel, No.29 Shi Jing Shan Road, Shi Jing Shan
District, Beijing

Fax No.: 010- 68870371

Tel.: *

Zip code: 100043

E-mail: alex@cyou-inc.com

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.

 

32



--------------------------------------------------------------------------------

7Road. Com Limited

Address: 7F, Main Building, Matsunichi Peak Tower, No. 9996, Shennan

Road, Nan Shan District, Shenzhen City, Guangdong Province;

Tel.: 0755-61669777

Zip code: 518057

E-mail: tim.luo@7road.com

Shenzhen 7Road Network Technology Co., Ltd.

Address: 7F, Main Building, Matsunichi Peak Tower, No. 9996, Shennan

Road, Nan Shan District, Shenzhen City, Guangdong Province;

Fax No.: 0755-86199356

Tel.: 0755-86199356

Zip code: 518057

Shenzhen 7Road Technology Co., Ltd.

Address: 8-9F, Main Building, Matsunichi Peak Tower, No. 9996, Shennan

Road, Nan Shan District, Shenzhen City, Guangdong Province;

Fax No.: 0755-86199356

Tel.: 0755-86199356

Zip code: 518057

 

12.3 Confidentiality

The Sellers or any of its Affiliates shall keep confidential any nonpublic
information related to the 7Road Group (including but not limited to the 7Road
Group and its business, finance, products, technologies, staff, and other
subject matters) as well as all information related to the existence of this
Agreement (or any other transaction agreements) or the subject matters hereof or
thereof (referred to as “Confidential Information”). Lacking of the Purchasers’
prior review and written consent, the Sellers or any of its Affiliates shall not
release any information, notice and declaration, or communicate with any news
media in respect of Confidential Information. The range of such review includes
but not limited to the timing and content of the release or public declaration
or communication of such news. The Sellers shall not slander, damage, injure and
make any negative comments on the 7Road Group and the Purchasers in any media.

The Purchasers shall not slander, damage, injure and make any negative comments
on the Sellers in any media.

 

33



--------------------------------------------------------------------------------

12.4 Effectiveness

This Agreement becomes effective immediately upon its proper execution by the
Parties.

 

12.5 Counterparts

This Agreement is prepared in Chinese. This Agreement has 15 signed counterparts
and each Party holds one. The remaining one counterpart is reserved to deliver
to the competent industrial and commercial administration for alteration
registration (if required). Each counterpart is with the same legal effect.

 

12.6 Severability

If any article of this Agreement is found to be as invalid or unenforceable
after the execution of this Agreement or becomes invalid or unenforceable due to
any legislative changes, the remaining parts remain unaffected.

 

12.7 Non-waiving of rights

Any Party failing to or delaying the exercise of any right or power under this
Agreement shall not be deemed to waive such rights or powers. If any Party
exercises any right or power independently or partially, it will not affect the
exercise of such rights or powers in the future.

 

12.8 Assignment

Any Party shall not transfer part of or all rights, interests, responsibilities
or obligations under this Agreement in any method without prior written consent
by the other Party.

[Signature Page Follows]

 

34



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

BURGEON MAX LIMITED

Authorized representative:                                                     

Signed by:                                                     

 

35



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the acquisition of equity interests in 7Road. com Limited and Shenzhen 7Road
Technology Co., Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH
INVESTMENTS LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED,
Johnny, Cao Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi,
Beijing Gamease Age Digital Technology Co., Ltd., Changyou.com Webgames (HK)
Limited, 7Road.com Limited, Shenzhen 7Road Network Technology Co., Ltd., as well
as Shenzhen 7Road Technology Co., Ltd.)

CADGWITH INVESTMENTS LIMITED

Authorized representative:                                                     

Signed by:                                                     

 

36



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

DOUBLE MERITS HOLDINGS LIMITED

Authorized representative:                                                     

Signed by:                                                     

 

37



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

EURO LOGISTICS LIMITED

Authorized representative:                                                     

Signed by:                                                     

 

38



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

Johnny, Cao Kai

Signed by:                                                     

 

39



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

Kent, Yang Zhiyi

Signed by:                                                     

 

40



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

Justin, Long Chunyan

Signed by:                                                     

 

41



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

Ben, Meng Shuqi

Signed by:                                                     

 

42



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

Beijing Gamease Age Digital Technology Co., Ltd.

Legal representative:

Signed by:                                                     

 

43



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

Changyou.com Webgames (HK) Limited

Authorized representative:                                                     

Signed by:                                                     

 

44



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

7Road. com Limited

Authorized representative:                                                     

Signed by:                                                     

 

45



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

Shenzhen 7Road Network Technology Co., Ltd.

Legal representative:                                                     

Signed by:                                                     

 

46



--------------------------------------------------------------------------------

(This is the signature page of the Acquisition Framework Agreement relating to
the equity interests in 7Road. com Limited and Shenzhen 7Road Technology Co.,
Ltd. This Agreement is signed by BURGEON MAX LIMITED, CADGWITH INVESTMENTS
LIMITED, DOUBLE MERITS HOLDINGS LIMITED, EURO LOGISTICS LIMITED, Johnny, Cao
Kai, Kent, Yang Zhiyi, Justin, Long Chunyan, Ben, Meng Shuqi, Beijing Gamease
Age Digital Technology Co., Ltd., Changyou.com Webgames (HK) Limited, 7Road.com
Limited, Shenzhen 7Road Network Technology Co., Ltd., as well as Shenzhen 7Road
Technology Co., Ltd.)

Shenzhen 7Road Technology Co., Ltd.

Legal representative:                                                     

Signed by:                                                     

 

47



--------------------------------------------------------------------------------

Exhibit I: Domestic Separate Agreement

 

48



--------------------------------------------------------------------------------

Exhibit II: Overseas Separate Agreement

 

49



--------------------------------------------------------------------------------

Exhibit III: List of Matters Required to Be Accepted after Examination

 

50



--------------------------------------------------------------------------------

Exhibit IV: Name List of Key Employees

 

51



--------------------------------------------------------------------------------

Exhibit V: List of Employees In-Service on January 1, 2013

 

52